—Appeal by an employer and its insurance carrier from an award of compensation payable to the Special Fund under subdivisions 8 and 9 of section 15 of the Workmen’s Compensation Law. Decedent was stabbed and killed by a eoemployee. Appellants contend that the incident which resulted in his death did not arise out of and in the course of his employment, on the grounds that he was intoxicated and the aggressor. The board has found to the contrary and there is evidence to sustain its findings. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.